     Case 2:19-cv-00908 Document 13 Filed 04/29/20 Page 1 of 3 PageID #: 72



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  CHARLESTON DIVISION

RICHARD GRAVELY,

                              Plaintiff,

v.                                                   CIVIL ACTION NO. 2:19-cv-00908

HOLLY J. WILSON, et al.,

                              Defendants.



                         MEMORANDUM OPINION AND ORDER


       The Court has reviewed the Plaintiff’s Motion for Alter or Amendment of Judgment

Pursuant to Rule 59(2)(e) of Federal Rules of Civil Procedure (Document 12). For the reasons

stated herein, the Court finds that the motion should be denied.

        The Plaintiff, acting pro se, filed a complaint and an application to proceed without

prepayment of fees or costs on December 26, 2019. The Plaintiff then filed a supplemental

complaint with an appendix on December 30, 2019. The Plaintiff alleged that the Defendants

violated his due process rights by perpetrating fraud upon the court in representing that he was a

member of a federal class settlement in a previous lawsuit.

       On March 30, 2020, the Magistrate Judge submitted a PF&R, recommending that this

Court deny the Plaintiff’s application to proceed without prepayment of fees and costs, and dismiss

the Plaintiff’s complaint and supplemental complaint for failure to state a claim upon which relief

could be granted. The Plaintiff timely submitted objections to the PF&R. After review of the

PF&R and the objections, this Court entered an order dismissing the Plaintiff’s complaint for lack
      Case 2:19-cv-00908 Document 13 Filed 04/29/20 Page 2 of 3 PageID #: 73



of jurisdiction, also finding that, to the extent that the Plaintiff alleged any claim(s) over which the

Court had subject matter jurisdiction, the Plaintiff’s claims must be dismissed.

        Rule 59(e) of the Federal Rules of Civil Procedure permits a motion to alter or amend a

judgment within 28 days of the entry of judgment. The Fourth Circuit has “recognized that there

are three grounds for amending an earlier judgment: (1) to accommodate an intervening change in

controlling law; (2) to account for new evidence not available at trial; or (3) to correct a clear error

of law or prevent manifest injustice.” Pac. Ins. Co. v. Am. Nat. Fire Ins. Co., 148 F.3d 396, 403

(4th Cir. 1998). “Rule 59(e) motions may not be used, however, to raise arguments which could

have been raised prior to the issuance of the judgment, nor may they be used to argue a case under

a novel legal theory that the party had the ability to address in the first instance. Id. The Fourth

Circuit has further cautioned that reconsideration after entry of judgment should be used sparingly.

Id.

        The Plaintiff’s motion for reconsideration presents essentially the same arguments as his

complaint and the objections to the PF&R. The Court considered those arguments in the opinion

overruling the objections, adopting the PF&R, and dismissing the complaint for lack of

jurisdiction.

        Wherefore, after careful consideration, finding that the Plaintiff has not met the standard

applicable to Rule 59(e) motions for reconsideration, and for the reasons set forth in the

Memorandum Opinion and Order previously entered in this matter, the Court ORDERS that the

Plaintiff’s Motion for Alter or Amendment of Judgment Pursuant to Rule 59(2)(e) of Federal Rules

of Civil Procedure (Document 12) be DENIED.




                                                   2
    Case 2:19-cv-00908 Document 13 Filed 04/29/20 Page 3 of 3 PageID #: 74



       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and to

any unrepresented party.

                                         ENTER:        April 29, 2020




                                            3
